Case: 19-50682      Document: 00515448227         Page: 1    Date Filed: 06/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 19-50682
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                         June 10, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

CHRISTOPHER DAVID MAYHALL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:19-CR-27-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Christopher David Mayhall appeals his guilty plea conviction for
attempted production of child pornography.              He argues that trial counsel
labored under a conflict of interests. The record is not sufficiently developed
to allow us to make a fair evaluation of Mayhall’s claim of ineffective assistance
of counsel; we therefore decline to consider the claim without prejudice to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50682   Document: 00515448227     Page: 2   Date Filed: 06/10/2020


                                No. 19-50682

collateral review. See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.
1987). The judgment of the district court is AFFIRMED.




                                      2